PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/189,825
Filing Date: 13 Nov 2018
Appellant(s): HONG et al.



__________________
Sang Yoon Kang
(Reg. No. 75,762)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/07/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
35 U.S.C. 101
Every ground of rejection set forth in the Office action dated 06/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The presented claims on appeal are 1 – 5, 8 – 13 and 15, with Claims 6, 7 and 14 having been cancelled.    

(2) Response to Argument
In response to appellant’s argument (argument – pages 10 and 11) asserting the claimed subject matter to not apply to an abstract idea; the underlying issue being addressed is directed to energy trading with bidding and pricing, which constitutes Certain Methods Of Organizing Human Activity.  The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) identifies commercial interactions and business relations within the Certain Methods Of Organizing Human Activity grouping of abstract ideas, which have been deemed to be abstract by the courts.  Additionally, asserting that organizing human activity cannot be operations involving physical and tangible objects; mere identification in a claim of a physical object(s) or tangibility of an element(s) neither precludes the claims from being directed to an abstract idea nor is a guarantee of patent eligibility. (Alice Corp. v. CLS Bank Int’l. 134 S.Ct. 2347 (2014.))
In response to appellant’s argument (argument – pages 12 and 13) asserting an improvement to energy trading; neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.  Here, the claimed components of the at least one vehicle are generic components of an electric or hybrid vehicle, which are disclosed in the background of the invention as part of the known technology to acquire power using electrical energy instead of using thermal energy from a combustion engine (See Specification, page 1). While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed 
In response to appellant’s argument (argument – page 13) asserting that specific requirements of the claims support patent eligibility and citing Enfish; the claimed subject matter does not include a self-referential table.  Unlike the claims in Enfish which required an arguably inventive technique, appellant’s claims at issue do not require any nonconventional computers or networks.  In contrast, the appealed claims provide generically computer-implemented operations to a business field, with the claims neither effecting an improvement to another technology or technical field, nor amounting to an improvement to the functioning of the computer itself.
In response to appellant’s argument (argument – page 14) asserting that specific requirements of the claims support patent eligibility and citing McRO; in McRO the claims were held to be patent-eligible because the claimed solution focused upon the specific asserted technological improvement over existing, manual 3-D animation techniques.  The invention in McRO was a technological solution to a technological problem, involving automatically animating characters rather than using conventional animation techniques.  In contrast, the instant claims, which do not involve animation technique, provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
In response to appellant’s argument (argument – page 15) asserting that specific requirements of the claims support patent eligibility and citing Berkheimer, appellant’s citation of Berkheimer is unpersuasive, because the 35 U.S.C. 101 rejection is not founded upon the grounds of being well understood, routine and conventional. Additionally, certain computer 
In response to appellant’s argument (argument – page 16) asserting that specific requirements of the claims support patent eligibility and citing Bascom, appellant’s citation of Bascom is unpersuasive, because the claims at issue in Bascom are readily distinguishable over the instant claims.  In Bascom the claims were held to be patent-eligible because the claimed solution focused upon the specific asserted improvement in filtering technology by providing individually customizable filtering at a remote ISP server.  The invention in Bascom was a technological solution to a technological problem, using an improved filtering technology rather than using conventional filtering technology.  In contrast, the instant claims provide a generically computer-implemented solution to a business-related problem.  Again, the focus of the instant claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools, and are thus incomparable to the claims at issue in Bascom.
Further, Claims 1 – 5, 8 – 13 and 15 remain subject to rejection under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., an abstract idea) without significantly more.  Claim 1 recites, in part, a system of energy trading with a vehicle to be supplied with or supply energy, including determine a purchase demand, transmit a bid request and reserve price, determine participation in a bid, determine energy capable of being supplied, correct a reserve price, determine a new reserve price, transmit the new reserve price, supply energy from a vehicle that accepts the bid, calculate the purchase demand to be demanded by the power requiring entity at a next point in time, calculate the power consumption amount and an amount of energy to be supplied from the external power source, and calculate the power consumption amount based upon energy demand history.  The limitations of energy trading with a vehicle to be supplied with or supply energy, determine a purchase demand, transmitting a bid and price, determining, correcting, transmitting, supplying and calculating, under its broadest 
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements of an apparatus to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components, and the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Claims 2 – 5 and 8 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 5 and 8 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with energy trading with a vehicle to be supplied with or supply energy, determine a purchase demand, transmitting a bid and price, determining, correcting, transmitting, supplying and calculating is not an inventive concept.
Independent method Claim 9 is directed to an abstract idea, with Claim 9 being substantially similar to system Claim 1.  Claims 10 – 13 and 15, dependent from Claim 9, do not include additional elements that are sufficient to amount to significantly more than the judicial 
Therefore, Claims 1 – 5, 8 – 13 and 15 remain not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697

Conferees:
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.